NOTE: This order is nonprecedentiai.
United States Court of Appeals for the Federa| Circult
2010-3005
KAREN T. K|NG-ELL|S,
V.
Petitioner,
UNlTED STATES POSTAL SERVlCE,
Respondent.
Petition for review of the Merit Systems Protection Board l n
Karen T. King-E||is moves for a 21-day extension of time, until January 27, 2010
to tile her opening brief.
Upon consideration thereof,
|T |S ORDERED THAT:
The motion is granted.
JAN 1 3 2010
Date
cc: Morris-E. Fischer, Esq.
Mic`:hae| Goodman, Esq.
s20
DA0752090005-l-1 .
ON MOTfON
ORDER
FOR THE COURT
lsi Jan Horbaly ssi
Jan Horbaly
C|erk
F'lI‘.E
u.s. comer
ms ran €R';i'§%l§?ci)5rrF0R
JAN 13 2018
law ri0RBALY
CLERK